Lowe, J.
Suit by attachment on an exemplification of a judgment from the State of Indiana. The petition was duly verified and the answer was not. The plaintiff moved the Court that the latter be stricken from the files, which motion was sustained and the defendant appealed.
Section 2904 of the Revision of 1860 provides, that when any pleading in a case shall be verified, all subsequent *158pleadings, except demurrers, shall be verified also '; and section 2916 declares that when this is not done, such pleading may be stricken out, on motion. These two sections constitute adequate authority for the action of the ' Court in the premises.
It is claimed, however, that section 3171 requires all' petitions asking for an attachment, to be sworn to, and that pleadings of this description were not intended to be embraced in the terms of the sections first named. Whether this is so or not we need not determine, until we have a cause before us, when that part of the petition setting forth the causes for an attachment, is alone sworn to. In the case before us now, the whole petition, and not simply that part thereof asking for an attachment, is verified, making it incumbent upon us to give full force and effect to the section of the Code first above named. The judgment below will, therefore, be
Affirmed.